            










Excess Benefit Plan Settlement Agreement


EXCESS BENEFIT PLAN SETTLEMENT AGREEMENT (the “Agreement”) by and between
PROTECTIVE LIFE CORPORATION (“Protective”) and John D. Johns (“Executive”),
effective as of May 7, 2016.
WHEREAS, Protective maintains the Protective Life Corporation Excess Benefit
Plan, as amended and restated as of December 31, 2008 and as amended through the
date hereof (the “Excess Plan”), to restore certain retirement benefits to
certain officers and highly compensated employees that may not otherwise be
provided under its qualified defined benefit pension plan made available
generally to its employees (the “Pension Plan”);
WHEREAS, Executive is a participant in the Excess Plan;
WHEREAS, because the merger between Protective and a subsidiary of The Dai-ichi
Life Insurance Company, Ltd., effective February 1, 2015, constituted a Change
of Control for purposes of the Excess Plan, all benefits payable under the
Excess Plan following the effective time of such merger are to be paid in a lump
sum payment within thirty (30) days after January 1 of the calendar year (the
“Specified Payment Date”) following the date on which the participant has a
Termination of Employment (as such term is defined in the Excess Plan and
incorporated herein by reference);
WHEREAS, the lump sum value of any benefit payable under the Excess Plan will
vary depending on the interest rates applicable at or about the participant’s
benefit commencement date (determined without regard to the impact of a Change
of Control) and employment termination date;
WHEREAS, to satisfy the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), a participant’s Specified Payment Date
will be postponed with respect to his or her Post-2004 Benefit (as such term is
defined in the Excess Plan) until such individual has a separation from service
within the meaning of such Section 409A;







--------------------------------------------------------------------------------

        


WHEREAS, under the terms of the Excess Plan, Executive could incur a material
reduction in the lump sum value of his benefits under the Excess Plan were
interest rates to increase significantly during his continued performance of
services for Protective and/or its affiliates;
WHEREAS, Protective and Executive desire to avoid any structural impediment to
Executive providing continued services for Protective and/or its affiliates, and
to minimize the possible fluctuation in the value of Executive’s retirement
benefits under the Excess Plan or this Agreement; and
WHEREAS, Protective also desires to fix its liability with respect to
Executive’s benefits accrued to date under the Excess Plan and to eliminate the
possibility that the amount payable in respect of such benefit could change
significantly during the period Executive remains in the service of Protective
and/or its affiliates.
NOW, THEREFORE, the parties agree as follows:
1.    Executive and Protective agree that, as of March 31, 2016, Executive shall
cease to be a participant in, and cease to be eligible to participate in, the
Excess Plan. Instead, Executive shall be entitled to receive the benefits
described in and provided under this Agreement.
2.    Notwithstanding the terms of the Excess Plan, Executive’s accrued
retirement benefits under the Excess Plan, as determined taking into account his
service and compensation payable through March 31, 2016 (the “Conversion Date”)
and as stated as a single life annuity payable at Executive’s normal retirement
date (“Normal Retirement Date”) under the Pension Plan (the “Conversion Date
Excess Benefit”) shall be converted into its lump sum present value in
accordance with the provisions of section 11 of the Excess Plan, except that the
interest rate to be used for such conversion shall be determined as of the day
immediately prior to the Conversion Date. Such lump sum amount shall be referred
to as the “Conversion Date Present Value.” Executive and Protective agree that
the Conversion Date Present Value is $14,198,013.
3.     Except as otherwise expressly provided in Section 6 below, the Conversion
Date Present Value shall be deemed credited to a book-entry account for the
benefit of Executive (the “Excess Benefit Account”), which shall be administered
as though such account were a Deferred Account under the Protective Life
Corporation Deferred Compensation Plan for Officers, as amended and restated
effective as of January 1, 2009, and as may be amended from time to time (the
“Deferred Compensation Plan”). Executive shall have the same rights and
privileges with respect to the Excess Benefit Account as are available to
participants under the Deferred Compensation Plan in respect of any Deferral
Account, including, but not limited to, the right to direct the deemed
investment of the Excess Benefit Account.


2



--------------------------------------------------------------------------------

        


4.    (a)    Executive shall accrue and be credited with additional retirement
benefits hereunder based on his service (and the compensation payable therefor)
for Protective and its subsidiaries following March 31, 2016 in the manner
specified in this Section 4(a), but subject to reduction in accordance with
Section 4(b). On the last day of each calendar year ending after March 31, 2016
or, in the calendar year in which Executive incurs a Termination of Employment,
on the date of such Termination of Employment (such applicable date, the “Annual
Benefit Calculation Date”), Protective shall determine the retirement benefits
that Executive would have accrued under the Excess Plan based on his service and
compensation through the Annual Benefit Calculation Date had Executive continued
to be eligible to participate therein stated as a single life annuity payable at
the later of the Executive’s Normal Retirement Date or the Annual Benefit
Calculation Date (such amount, the “Calculation Date Excess Benefit”). Subject
to the provisions of Section 4(b), the benefit accrued hereunder by Executive
for any calendar year ending after March 31, 2016 (the “Additional Annual
Benefit Accrual”) shall be the excess, if any, of
(1) the Calculation Date Excess Benefit determined for such calendar year as of
the applicable Annual Benefit Calculation Date, minus
(2) the sum of
(A) the Conversion Date Excess Benefit and
(B) the aggregate amounts of any Additional Annual Benefit Accruals credited in
respect of his services during any prior calendar year after the reduction in
accordance with Section 4(b) (the “Prior Additional Benefit Accruals”).    
(b)    Notwithstanding Section 4(a), to the extent that Executive renders
service after Executive’s Normal Retirement Date, any Additional Annual Benefit
Accrual that would otherwise be credited to Executive as of any Annual Benefit
Calculation Date with respect to such post-Normal Retirement Date service and
any compensation attributable thereto shall be reduced, but not below zero, by
the actuarial equivalent of the Conversion Date Excess Benefit and the Prior
Additional Benefit Accruals that would have been otherwise suspended under the
Excess Plan due to continued employment beyond Normal Retirement Date.
(c)    For purposes of this Section 4, the actuarial equivalent value of any
retirement benefit shall be determined, using the provisions for converting the
benefits payable under the Excess Plan to a lump sum set forth in section 11 of
the Excess Plan, except that the interest rate and mortality to be used in such
calculation shall be determined as of the Annual Benefit Calculation Date.


3



--------------------------------------------------------------------------------

        


5.    Promptly (but not more than 90 days) following the date as of which
Executive is credited with any Additional Annual Benefit Accrual under Section
4, Protective shall credit the actuarial present value of the Additional Annual
Benefit Accrual related thereto as a further addition to the Excess Benefit
Account established for the benefit of Executive under Section 3 hereof not
later than the 90th day after the Annual Benefit Calculation Date. For purposes
of this Section 5, the actuarial present value shall be determined based on the
actuarial equivalence described in Section 4(c).
6.    The Conversion Date Present Value and the actuarial present value of each
Additional Annual Benefit Accrual credited for Executive’s benefit pursuant to
Section 5 shall be deemed to be wages for purposes of Section 3121 of the Code
when credited to the Excess Benefit Account. Notwithstanding anything else
contained herein to the contrary, the Company shall deduct from each such amount
credited to such Excess Benefit Account hereunder an amount equal to the
Executive’s portion of any taxes payable under Section 3101 of the Code with
respect to such amount (the “Executive FICA Taxes”), plus an amount sufficient
to satisfy any federal, state or local income tax withholding required (the
“Income Tax Withholding”) with respect to the sum of (i) the amount
distributable in respect of the Executive’s FICA Taxes and (ii) the amount
required to satisfy the applicable income tax withholding referenced in this
sentence. The amount deducted with respect to the FICA Taxes and the Income Tax
Withholding shall be deemed distributed to the Executive, but shall be paid by
the Company to the applicable tax authorities on the Executive’s behalf.
7.    The amounts credited under Executive’s Excess Benefit Account, whether
pursuant to Section 3 or Section 5 hereof, as the same may be (i) increased or
decreased to reflect deemed earnings thereon in accordance with the applicable
provisions of the Deferred Compensation Plan, as applied to such Excess Benefit
Account, and (ii) reduced by the amounts distributed pursuant to Section 6 in
respect of the Executive’s FICA Taxes and Income Tax Withholding, shall be paid
to Executive in a single lump sum at the same time as Executive would have
received the lump sum payable to him under the Excess Plan but for the adoption
of this Agreement. The amount distributable pursuant to this Section 7 shall be
subject to, and reduced by, all applicable tax withholding (but taking into
account that Executive’s FICA Taxes shall have already been paid). The purpose
and intent of the foregoing payment schedule shall be that no change shall occur
in the time or form of payment of the amounts attributable to Executive’s
benefits payable under the Excess Plan by reason of this Agreement.
8.    Executive agrees that the amount payable to him under this Agreement from
the Excess Benefit Account is in full and complete satisfaction of his rights
and entitlements under the Excess Plan.




4



--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, Executive and Protective have caused this Agreement to be
executed on this 30 date of September 2016.








PROTECTIVE LIFE CORPORATION
/s/ Steven G. Walker_______________
                        By: Steven G. Walker______________
                        Its: CFO and Controller____________


EXECUTIVE
/s/ John D. Johns_________________
                        John D. Johns                             





5

